Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the amended first paragraph on page 1 of the specification (Cross-Reference to Related Applications) submitted on September 20, 2022, the word “co-pending” should be deleted.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation that the electrode of the electrochemical cell comprises “a metal organic framework disposed on a surface of the electrode in the absence of carbon fibers” represents new matter that is not described anywhere in the specification as originally filed. There is no evidence in the specification to conclude that the inventors were in possession of the claimed invention as now recited in independent claim 5 (i.e. where the electrode of the electrochemical cell comprises “a metal organic framework disposed on a surface of the electrode in the absence of carbon fibers”) since there are no embodiments described in the specification that specifically exclude carbon fibers from being present on the surface of the electrode in the electrochemical cell. Silence in the specification with regards to carbon fibers does not exclude this component from the invention and is not a disclosure of an embodiment of an electrode without carbon fibers. The specification discloses no reason to exclude carbon fibers from the electrode of the electrochemical cell, such as disadvantages of the carbon fibers. In addition, the specification contains no statements distinguishing the presence or absence of carbon fibers on the electrode of the electrochemical cell from other alternatives. For these reasons, it is not clear that the inventors, at the time the application was filed, had possession of the claimed invention as now recited in independent claim 5.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (article from Analytica Chimica Acta, vol. 984, July 14, 2017, pages 96-106).
Feng et al teach of a method of detecting a nitro-aromatic compound in a solution containing the nitro-aromatic compound, wherein the nitro-aromatic compound comprises nitrobenzene. The method comprises contacting a solution containing nitrobenzene (i.e. a 0.1 M PBS solution, pH 7.0 containing nitrobenzene) with a glassy carbon electrode (GCE) of an electrochemical cell, wherein the electrode comprises a metal-organic framework (MOF) disposed or coated on a surface of the electrode, applying an electric potential to the electrode within the electrochemical cell, and measuring current generated in the electrochemical cell in response to the applied potential, wherein the applied potential comprises differential pulse voltammetry (DPV) that applies potential to the electrode as pulses (claim 5). See Figures 4A and 4B in Feng et al which depict the current response of a solution comprising nitrobenzene when contacted with the MOF-coated electrode of the electrochemical cell and while different pulses of potential are applied to the cell. In one embodiment, the metal-organic framework disposed on the electrode comprises only ZIF-67 in the absence of carbon fibers, and in another embodiment a ZIF-67/carbon fiber composite (i.e. either porous carbon fiber or solid carbon fiber) is located on the electrode of the electrochemical cell. See Figs. 4A and 4B of Feng et al which depicts a differential pulse voltammetry (DPV) response of an electrochemical cell having only ZIF-67 metal organic framework disposed on a surface of the electrode with no carbon fibers as well as electrochemical cells having ZIF-67 and either porous or solid carbon fibers disposed on a surface of the electrode.  Feng et al teach that the metal-organic framework (MOF) is made by mixing  a first aqueous solution of cobalt nitrate (i.e. a transition metal salt, claims 7-8) with a second aqueous solution comprising 2-methylimidazole (i.e. an imidazole or alkyl-substituted imidazole, claim 7) for a time and a temperature to yield a product solution containing metal-organic crystals of ZIF-67 (claim 7). The first and second aqueous solutions are mixed for about 30 seconds and then incubated at room temperature (i.e. about 20 +- 5oC, claim 11) for 24 hours. Feng et al also teach that a calibration plot of peak current versus different known concentrations of nitrobenzene in a solution is formed in the method. See Figures 5A and 5B in Feng et al. Feng et al teach that the electrochemical cell comprising the electrode coated with the MOF (i.e. ZIF-67) can form a sensor for detecting nitrobenzene in a real sample such as lake water, tap water, or untreated industrial sewage. See Figures 4A-4B and 5A-5B, the abstract, sections 2.2, 2.3 and 3.2, and the conclusion of Feng et al. 
Feng et al fail to teach that an unknown amount of nitrobenzene in a solution is determined in the method by comparing the measured current generated in the electrochemical cell after being contacted with the nitrobenzene solution and after an electric potential is applied to the MOF-coated electrode in the cell to a standard curve of current data generated using the electrochemical cell and standard solutions containing known concentrations of nitrobenzene. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a comparison in the method taught by Feng et al in order to determine an unknown amount of nitrobenzene in a solution since Feng et al teach of forming a calibration plot of measured peak current versus different known concentrations of nitrobenzene in a solution in the method (see Figs. 5A-5B in Feng et al), and such a calibration plot comprises a standard curve which is well-known in the chemical analysis art to be used to determine an unknown first chemical parameter of a sample (i.e. an unknown amount or concentration) when a second parameter of the sample (i.e. an optical, electric, etc. parameter) has been measured. 
Feng et al also fail to specifically teach that the first and second aqueous solutions mixed together to form the ZIF-67 metal-organic framework (MOF) in the method contain the same amounts of the transition metal salt and the imidazole or alkyl-substituted imidazole as recited in claim 9, and fail to teach of mixing the first and second aqueous solutions for about 1 minute to 10 minutes, as recited in claim 10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the transition metal salt and the imidazole or alkyl-substituted imidazole dissolved in the first and second aqueous solutions taught by Feng et al and to adjust the time of mixing the first and second aqueous solutions to values within the ranges recited in claims 9 and 10 since where the general conditions of a claim are disclosed in the prior art and in the absence of any criticality, it is not inventive to discover the optimum or workable ranges for result effective parameters such as concentration and mixing times using routine experimentation, and Feng et al teach of mixing the first and second aqueous solutions for “about 30 seconds”, which is close to “about 1 minute” as recited in claim 10.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (article from Analytica Chimica Acta, vol. 984, July 14, 2017, pages 96-106) in view of Peterson et al (US 10,495,592). For a teaching of Feng et al, see previous paragraphs in this Office action. Feng et al fail to teach that the metal-organic framework used in the method is ZIF-8. 
Peterson et al teach a method for detecting explosive and toxic chemicals in a sample including nitroaromatic compounds such as RDX, trinitrotoluene and 2,4-dinitrotoluene. The method comprises contacting a sample suspected of containing an explosive nitroaromatic compound with a surface containing a metal-organic framework, wherein the surface is intermediate to and electrically connected to a pair of electrodes, subjecting the surface to an alternating current at a range of frequencies, and detecting the nitroaromatic compound by measuring changes in impedance magnitude and/or phase angle over the range of frequencies. Peterson et al teach that the metal-organic framework on the surface can be ZIF-8. See lines 37-67 in column  1, lines 1-58 in column 2, lines 26-50 in column 5, and lines 44-51 in column 7, and the claims in Peterson et al. It is noted that Peterson et al qualifies as prior art against the instant claims since Peterson et al has an earlier filing date (i.e. August 29, 2017) than the earliest priority filing date of the instant application (i.e. November 21, 2017). 
Based upon the combination of Feng et al and Peterson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ZIF-8 as the metal-organic framework (MOF) disposed on the electrode of the electrochemical cell taught by Feng et al rather than ZIF-67 since Feng et al teach that the MOF disposed on the electrode of the electrochemical cell is able to detect a nitroaromatic compound in a sample (i.e. nitrobenzene), and Peterson et al teach that ZIF-8 is also a MOF used to detect nitroaromatic compounds. The substitution of one type of MOF known for the detection of a nitroaromatic compound in a sample (i.e. the ZIF-8 taught by Peterson et al) for another type of MOF known for the same purpose (i.e. the ZIF-67 taught by Feng et al) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on June 21, 2022 has been withdrawn in view of the amendment made to the first paragraph on page 1 of the specification. However, as noted above in paragraph no. 2, the word “co-pending” in this paragraph should be deleted.  The previous objection to claim 6 in the last Office action has also been withdrawn in view of the amendments made to the claims. 
Applicants argue the rejection of the claims under 35 USC 103 as being obvious over Feng et al by stating that the electrode of the electrochemical cell taught by Feng et al contains carbon fibers disposed thereon as an essential material of the electrode in addition to the metal organic framework (MOF, ZIF-67), and claim 5 of the instant application now recites that the electrode “comprises a metal-organic framework disposed on a surface of the electrode in the absence of carbon fibers”. This argument is not persuasive since as noted in paragraph no. 4 above, the recitation that the electrode in the electrochemical cell comprises a metal-organic framework disposed on a surface of the electrode in the absence of carbon fibers represents new matter that is not sufficiently disclosed in the specification as originally filed. In addition, Feng et al do teach of an embodiment comprising an electrochemical cell having an electrode where only a metal organic framework (i.e. ZIF-67) is disposed on the electrode with no carbon fibers. This embodiment is used as a comparison to electrochemical cells that contain both a metal organic framework (i.e. ZIF-67) and carbon fibers disposed on an electrode (i.e. the ZIF-67/carbon fiber composites). See the first sentence in section 3.1 of Feng et al where it states “The XRD analysis was performed to characterize the structures of as-synthesized ZIF-67, carbon fiber, and ZIF-67/carbon fiber composites (Fig. 1A and B).”  The “as-synthesized ZIF-67” depicted in each of Figs. 1A, 1B, 2A-B and 4A-B represents an embodiment comprising an electrochemical cell having an electrode where only a metal organic framework (i.e. ZIF-67) is disposed on the electrode with no carbon fibers. Also, see section 3.2 in Feng et al where it states “The electrocatalytic activities of different electrodes toward NB reduction were studied in neutral solution… using differential pulse voltammetry (DPV). For pure ZIF-67, as shown in Fig. 4A, there is a small current response.” The pure ZIF-67 represents an embodiment comprising an electrochemical cell having an electrode where only a metal organic framework (i.e. ZIF-67) is disposed on the electrode with no carbon fibers. Although this embodiment does not produce as large an electrochemical response as the embodiments taught by Feng et al that do contain carbon fibers disposed on the electrode, this non-preferred embodiment is nevertheless taught by Feng et al as prior art. All embodiments taught by a prior art reference must be considered, including non-preferred embodiments. 
Applicants further argue that modifying the electrochemical cells taught by Feng et al to remove the carbon fibers on the electrode would render the invention taught by Feng et al unsatisfactory for its intended purpose of enhancing electrocatalytic efficiency of the ZIF-67. This argument is not persuasive since the proposed modification to remove the carbon fibers on the electrode of the electrochemical cell taught by Feng et al is an actual embodiment taught by Feng et al (i.e. the pure ZIF-67, which is an embodiment comprising an electrochemical cell having an electrode where only a metal organic framework (i.e. ZIF-67) is disposed on the electrode with no carbon fibers). Therefore, the Examiner is not proposing to make a modification to the invention taught by Feng et al, but rather, is stating that Feng et al already teach an embodiment which comprises what is now recited in claim 5 (i.e. an electrochemical cell comprising an electrode having a metal-organic framework disposed on a surface of the electrode in the absence of carbon fibers). Even though this embodiment may not be a preferred embodiment for producing as great of an electrochemical response as the embodiments taught by Feng et al that do contain carbon fibers disposed on the electrode, this non-preferred embodiment is nevertheless taught by Feng et al as prior art.
Applicants argue the rejections of claims 9 and 10 by stating that the prior art must recognize the variables of amounts or concentrations of components and mixing times as “result-effective variables”, and Feng et al fail to do so. In addition, Applicants argue that Feng et al teach of values for the amounts of the components mixed together (i.e. a transition metal salt and an alkyl-substituted imidazole) and the mixing time of the components which are outside of the claimed values, and thus, lead away from the claimed invention. Specifically, Applicants point out that the concentration of 2-methylimidazole used by Feng et al to make the metal organic framework is 130 mM,  which is higher than the claimed range of the alkyl-substituted imidazole recited in claim 9. These arguments are not persuasive since Feng et al do recognize each of the parameters comprising the amounts of the components mixed together and the mixing time of the components (i.e. the transition metal salt and an alkyl-substituted imidazole) as result-effective since Feng et al teach that each of these parameters contribute to the formation of a purple precipitate that comprises the metal organic framework. By varying the amounts of the components mixed together and the mixing time of the components, one of ordinary skill in the art would be able to vary the amount of the purple precipitate formed and a speed of its formation. See section 2.2 in Feng et al where it describes the mixing of a transition metal salt and an alkyl-substituted imidazole in certain amounts and for a certain mixing time in order to produce a purple precipitate comprising the metal organic framework. These arguments are also not persuasive since it is not clear how Applicants conclude that the amount of 2-methylimidazole used by Feng et al in the manufacture of the metal organic framework is 130 mM based on the fact that a 3.284 g, 2 mmol solution of 2-methylimidazole in 15 mL of water is mixed with a solution comprising cobalt (see section 2.2 of Feng et al). It is noted that Feng et al merely teach one embodiment for manufacturing the metal organic framework using certain amounts and mixing times of the components to produce a certain amount of a purple precipitate as a product. If one of ordinary skill in the art desired to achieve a different degree and speed of precipitation in the chemical reaction between the transition metal salt and an alkyl-substituted imidazole in the method for manufacturing the metal organic framework taught by Feng et al, they would adjust and optimize the amounts and mixing times of the reactants.
Applicants further argue that Feng et al teach a mixing time of the reactants (i.e. the transition metal salt and the alkyl-substituted imidazole) used to manufacture the metal organic framework as including both the 30 seconds in which the reactants are mixed vigorously together and the 24 hour incubation time of the reactants, which is far outside the mixing time of about 1 minute to about 10 minutes recited in claim 10. This argument is not found persuasive since the instant specification discloses the “mixing” of the transition metal salt and the alkyl-substituted imidazole as “stirring” the reactants together. See lines 21-27 on page 9 of the specification. This indicates that the “mixing” of the reactants together, as recited in claims 7 and 10, comprises the physical action of “stirring”. Under this definition, the mixing of the transition metal salt and the alkyl-substituted imidazole “vigorously for 30 seconds” taught by Feng et al constitutes the same type of “mixing” as used in the instant invention since vigorously mixing and stirring are the same thing. Therefore, only the teaching of Feng et al where the reactants are vigorously mixed for about 30 seconds should considered as the mixing time of the reactants, not the 24 hour incubation period, and this teaching of “about 30 seconds” for the mixing time is close to the time of “about 1 minute” recited in claim 10.  
Applicants argue the rejection of claim 6 under 35 USC 103 as being obvious over Feng et al in view of Peterson et al by stating that Peterson et al does not cure the deficiencies of Feng et al since Peterson et al also do not teach of an electrochemical cell comprising an electrode having a metal organic framework disposed on the electrode in the absence of carbon fibers, as now recited in claim 5.  This argument is not persuasive, since as noted above, the primary reference to Feng et al actually teaches of an embodiment of an electrochemical cell comprising an electrode having a metal organic framework disposed on the electrode in the absence of carbon fibers. See the “as-synthesized ZIF-67” depicted in each of Figs. 1A, 1B, 2A-B and 4A-B of Feng et al. 
For all of the above reasons, Applicants’ arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 20, 2022